In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 04-1618
JAMES G. GRUPEE,
                                                      Petitioner,
                              v.

ALBERTO R. GONZALES, Attorney General
of the United States,
                                                     Respondent.
                        ____________
                 Petition for Review of a Decision
              of the Board of Immigration Appeals.
                        ____________
     ARGUED MARCH 2, 2005—DECIDED MARCH 16, 2005
                     ____________



  Before BAUER, EASTERBROOK, and SYKES, Circuit Judges.
  EASTERBROOK, Circuit Judge. Until he fled in 2000,
James Grupee was the chief of staff to the vice president of
Liberia. He sought asylum immediately on arriving in this
nation, contending that he had been arrested and tortured
in retaliation for using his position to provide clandestine
support to human-rights endeavors. That Grupee is who he
claims to be, and that he provided assistance to Liberians
United for Democracy in Africa (LUDA), no one doubts.
Stories in Monrovia’s media corroborated the tale of his
disappearance into the prison system on claims by the vice
president’s security chief that by helping LUDA he was
2                                                 No. 04-1618

plotting the government’s downfall. (Formal charges were
not preferred.) The State Department’s dim view of the
human-rights record of the regime that ruled Liberia until
August 2003 makes his claim of mistreatment in prison
plausible. Yet the immigration judge thought his account of
events false, and the Board of Immigration Appeals af-
firmed in a one-paragraph opinion.
  According to the IJ, four aspects of Grupee’s tale make it
too tall to be true: (1) Grupee testified that he reported to
work for two days between his release from prison and his
departure for the Ivory Coast; the IJ thought it unlikely
that a person suspected of treason would have done so. (2)
Grupee obtained a passport immediately after his release;
the IJ thought it unlikely that Liberia would have furnished
a travel document to an enemy of the state. (3) Grupee
testified that his work for LUDA led to his arrest; the IJ
found it suspicious that he had not made such a claim
earlier and had not produced any of the reports he wrote for
LUDA’s use. (4) The IJ thought it telling that only one piece
of evidence (an affidavit from Grupee’s brother) came from
anyone who had personal knowledge of the arrest. None of
the IJ’s concerns amounts to substantial evidence in
support of a conclusion that Grupee is not credible, and
they are no stronger collectively than they are individually.
  Grupee told the IJ exactly why he had returned to the
vice president’s office: so that he would be left alone for long
enough to arrange his departure. He feared that any other
step would lead the authorities to treat flight as a confession
of guilt and arrest him again. He wanted to present the
picture of a person secure in his own innocence.
Vice President Dogolea and Grupee had been friends since
childhood, so perhaps Dogolea would offer some protection
unless Grupee’s activities called his own position into ques-
tion. (Dogolea was indeed at risk; he was murdered after
Grupee fled, and it is widely believed that President
Charles Taylor gave the order for his assassination.) The IJ
No. 04-1618                                                3

did not discuss Grupee’s explanation for his actions, and
unexplained incredulity is not a good ground for disbelief.
  That Grupee obtained a passport is unsurprising. Many
dictatorial regimes want their internal opponents silenced
and do not much care whether they flee, die, or rot in pris-
on. Departure is cheaper and less likely to draw adverse no-
tice from the press or human-rights watchdogs. Until World
War II began, Germany allowed, indeed encouraged, Jewish
emigration; this did not imply that Jews were free from
persecution. We have made this observation before. See,
e.g., Hengan v. INS, 79 F.3d 60, 63 (7th Cir. 1996);
Angoucheva v. INS, 106 F.3d 781, 791 (7th Cir. 1997)
(Rovner, J., concurring). The IJ ignored these and similar
decisions. What is more, prominent officials have friends in
the bureaucracy, and Grupee testified that he had and used
such contacts (plus a dollop of cash) to expedite the pass-
port’s issuance. Not even a dictator can control all of his
subordinates’ acts. The IJ did not mention any of this; again
all we have is unexplained incredulity.
  As for the third and fourth grounds: Grupee had set out,
on his application for asylum and every occasion thereafter,
the grounds given by security forces for his arrest, and he
offered not only his brother’s affidavit but also reports
published in the local press. The IJ misstated the record in
asserting otherwise. Producing a report written for LUDA
would have been possible only if Grupee had the foresight
to take one with him; it would have been hard to anticipate
the need. By the time of the hearing, Liberia was in civil
war, and getting documentation would have been difficult.
Jeremiah Whapoe, LUDA’s executive director, testified by
affidavit and in person at the removal hearing that Grupee
had furnished (in secret) information that LUDA used in
reporting human-rights abuses; the IJ did not explain why
this evidence was insufficient. None of the IJ’s other obser-
vations justifies disbelief of Grupee’s basic story.
 At the tail end of his opinion the IJ added that, even if
Grupee had been persecuted on account of his political opin-
4                                               No. 04-1618

ion, he had “failed to establish an objectively reasonable
fear of future persecution”. The IJ did not explain this
statement, which is hard to take seriously. In September
2002, when the IJ issued his opinion, the Taylor regime was
clinging to power against determined and well-armed
opposition. Grupee’s prospects in Liberia would have been
bleak. But by February 2004, when the BIA affirmed that
decision, Taylor was in exile and a new government had been
installed with the support of an international coalition. The
Board surprisingly ignored that fundamental event. The
latest country report from the State Department says that
the new government respects human rights. As one of
Taylor’s opponents, Grupee might be welcome to serve in
the new government, though perhaps his time at Dogolea’s
side (and what he may have done in that capacity) would be
disqualifying. Because the agency has not evaluated the
risks that Grupee would face in today’s Liberia, however,
we must return the matter to it for reconsideration. See
SEC v. Chenery Corp., 318 U.S. 80, 93-95 (1943); Miljkovic
v. Ashcroft, 376 F.3d 754, 757 (7th Cir. 2004).
  The petition for review is granted, and the matter is
remanded to the agency for further proceedings consistent
with this opinion.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—3-16-05